Title: To Thomas Jefferson from Richard Claiborne, 21 February 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond 21st. Feb: 1781.

By a letter from Mr. Elliott at Petersburg, I am informed that there is in the possession of Mr. McNeal, Assistant to Mr. Ross at that place, a considerable quantity of Duck proper for Tents. The difficulty of procuring this article, for want of Money, obliges me to beg of your Excellency that a part of it may be delivered to Mr. Elliott, as he can have it made up immediately. There are Twenty five pieces particularly mentioned, to be sent up to Mr. Armstead; but as we have a factory there, and it will save transportation, I should be glad to take the whole.
I beg your Excellency likewise for an order on the Deputy Quarter Master General of the State for a Quantity of Wire for the Marquees and Tents, as it cannot be procured in Petersburg.
I have the honor to be with much respect Yr. Excellency’s Most obt. Humble Servant

Rd. Claiborne
D Q Mr. S. Virga.

